UPON MOTION FOR REHEARING
PETERSON, J.
The appellant has moved for rehearing requesting that we withdraw our previous decision in Rice v. State, 754 So.2d 881 (Fla. 5th DCA 2000) in which the constitutionality of section 893.13(1)(e)1,. Florida Statutes (1997), was upheld. We note Rice is now on appeal to the Florida Supreme Court. Since the same statute is challenged in the instant appeal, we grant the motion for rehearing, withdraw our previous decision and now affirm per curiam on the authority of Rice.
SAWAYA and PLEUS, JJ., concur.